


110 HRES 1010 EH: Recognizing the importance of manufactured

U.S. House of Representatives
2008-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1010
		In the House of Representatives, U.
		  S.,
		
			June 10, 2008
		
		RESOLUTION
		Recognizing the importance of manufactured
		  housing in the United States.
	
	
		Whereas manufactured housing plays a vital role in meeting
			 the housing needs of the people of the United States and is an important source
			 of quality, affordable housing, including both homeownership and rental
			 housing;
		Whereas the manufactured housing industry in the United
			 States has approximately $6,000,000,000 annually in sales and employs
			 approximately 70,000 people in factories and retail centers alone;
		Whereas 18,000,000 people in the United States,
			 representing all segments of the population, including emerging demographics,
			 live in manufactured homes;
		Whereas because it is an important source of affordable
			 housing, manufactured housing is a critical part of the solution to the ongoing
			 crisis in the housing market in this Nation;
		Whereas the factory production process provides
			 manufactured housing with technological advantages, value, and customization
			 options for consumers seeking quality housing and sustainable
			 homeownership;
		Whereas manufactured homes are built to a national
			 standard under the National Manufactured Housing Construction and Safety
			 Standards Act of 1974, which governs construction, engineering, quality,
			 safety, and systems performance;
		Whereas that Act supports innovation, consumer safety,
			 efficiency, and quality while preserving the affordability and customization of
			 manufactured housing;
		Whereas creating affordable homeownership opportunities
			 helps build communities and requires the cooperation of the private and public
			 sectors, including the Federal Government and State and local
			 governments;
		Whereas the laws of the United States, such as the
			 Manufactured Housing Improvement Act of 2000, encourage manufactured housing
			 homeownership and should continue to do so in the future;
		Whereas June is designated as National Homeownership
			 Month; and
		Whereas the third week of June is recognized as
			 Manufactured Housing Week: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the importance of manufactured
			 housing in providing decent, sustainable, and affordable housing;
			(2)recognizes the
			 importance of manufactured housing in contributing to homeownership in the
			 United States;
			(3)recognizes the importance of homeownership,
			 including homeownership of manufactured homes, in building strong communities
			 and families; and
			(4)recognizes and fully supports the goals and
			 ideals of Manufactured Housing Week and National Homeownership Month.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
